Exhibit 10.2

EXECUTION VERSION

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (as it may be amended from time to time in accordance
with the terms hereof, this “Agreement”), dated as of November 19, 2020 and
effective as of immediately prior to the consummation of the IPO (as defined
below) (the “Effective Time”), is made by and among Maravai LifeSciences
Holdings, Inc., a Delaware corporation (the “Corporation”), Maravai Topco
Holdings, LLC, a Delaware limited liability company (the “Company”), and Maravai
Life Sciences Holdings, LLC, a Delaware limited liability company (the
“Member”).

WHEREAS, in connection with the initial public offering of the Corporation’s
Class A Common Stock (the “IPO”), the Corporation intends to consummate the
transactions described in the Registration Statement on Form S-1, as amended
(Registration No. 333-249733);

WHEREAS, immediately following the IPO, the Member owns the number of Common
Units and shares of Class B Common Stock set forth on Exhibit A hereto; and

WHEREAS, the parties to this Agreement desire to provide for the exchange of
Exchangeable Units together with shares of Class B Common Stock for shares of
Class A Common Stock, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

Section 1.1 Definitions.

As used in this Agreement, the following terms have the following meanings:

“Affiliate” has the meaning set forth in the LLC Agreement.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means any day other than a Saturday, Sunday or other day on which
the banks in New York, New York or San Diego, California are authorized by law
to be closed.

“Cash Payment” means, an amount in cash equal to the product of (x) the
Exchanged Unit Amount, (y) the then-applicable Exchange Rate, and (z) (i) solely
in connection with a Change of Control Exchange, the Class A Common Stock Value,
and (ii) with respect to any Exchange that is not a Change of Control Exchange,
the price to the public or the private sale price, as applicable, of the
Corporation’s Class A Common Stock in the substantially concurrent public
offering or private sale, as applicable.

“Change of Control” has the meaning set forth in the Tax Receivable Agreement.

“Change of Control Exchange” has the meaning set forth in Section 2.1(b)(i).

“Change of Control Exchange Date” has the meaning set forth in
Section 2.1(b)(iii).

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.



--------------------------------------------------------------------------------

“Class A Common Stock Value” means, with respect to any Change of Control
Exchange, the greater of (x) the arithmetic average of the volume weighted
average prices for a share of Class A Common Stock on the principal U.S.
securities exchange or automated or electronic quotation system on which the
Class A Common Stock trades, as reported by Bloomberg, L.P., or its successor,
for each of the three (3) consecutive full Trading Days ending on and including
the last full Trading Day immediately prior to the related Exchange Date,
subject to appropriate and equitable adjustment for any stock splits, reverse
splits, stock dividends or similar events affecting the Class A Common Stock and
(y) the price per share of Class A Common Stock offered by the Person or group
that is the acquirer in the applicable Change of Control transaction. If the
Class A Common Stock no longer trades on a securities exchange or automated or
electronic quotation system, then the Class A Common Stock Value shall be
determined in good faith by a majority of the directors of the Corporation that
do not have an interest in the Exchangeable Units and shares of Class B Common
Stock being Exchanged.

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Unit” has the meaning set forth in the LLC Agreement.

“Contribution Notice” has the meaning set forth in Section 2.1(a)(iv).

“Corporation” has the meaning set forth in the preamble.

“Effective Time” has the meaning set forth in the preamble.

“Exchange” has the meaning set forth in Section 2.1(a)(i).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” has the meaning set forth in Section 2.1(a)(iii).

“Exchange Notice” has the meaning set forth in Section 2.1(a)(iii).

“Exchange Rate” means the number of shares of Class A Common Stock for which one
Common Unit is entitled to be Exchanged. The Exchange Rate will also be used to
determine the number of shares of Class B Common Stock that the Member must
surrender upon an Exchange. On the date of this Agreement, the Exchange Rate
shall be 1.00, subject to adjustment pursuant to Section 2.2.

“Exchangeable Unit” means a Common Unit held by the Member.

“Exchanged Unit Amount” means, with respect to an Exchange, the number of Common
Units set forth in the applicable Exchange Notice.

“First Exchange Time” means the expiration or earlier waiver of any lockup
agreement relating to the IPO.

“IPO” has the meaning set forth in the recitals.

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements, or other restrictions on title or transfer of
any nature whatsoever.

 

2



--------------------------------------------------------------------------------

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company dated as of the date hereof, as the same may be
amended, amended and restated or replaced from time to time.

“Manager” has the meaning set forth in the LLC Agreement.

“Member” has the meaning set forth in the preamble.

“Permitted Transferee” has the meaning set forth in the LLC Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity,
and any government or agency or political subdivision thereof.

“Registration Rights Agreement” means the Registration Rights Agreement by and
among the Corporation and the other parties thereto, dated as of the date
hereof, as the same may be amended, amended and restated or replaced from time
to time.

“Retraction Notice” has the meaning set forth in Section 2.1(a)(vi).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof and
without limitation, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control the manager,
managing member, managing director (or a board comprised of any of the
foregoing) or general partner of such limited liability company, partnership,
association or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries.

“Takeover Laws” has the meaning set forth in Section 3.1.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated on
or about the date hereof, among the Corporation, the Company and the other
parties thereto, as the same may be amended, amended and restated or replaced
from time to time.

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

 

3



--------------------------------------------------------------------------------

“Voting Securities” means any equity securities of the Corporation that are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporation’s Board of
Directors.

ARTICLE II

Section 2.1 Exchange of Common Units.

(a) Elective Exchanges.

(i) From and after the First Exchange Time, the Member shall be entitled, upon
the terms and subject to the conditions hereof and the LLC Agreement, to
surrender Exchangeable Units and a corresponding number of shares of Class B
Common Stock after taking into account the Exchange Rate (in each case, free and
clear of all Liens) to the Corporation in exchange for the delivery to the
Member (or its designee) of either, at the option of the Corporation, (x) a
number of shares of Class A Common Stock that is equal to the product of the
applicable Exchanged Unit Amount multiplied by the Exchange Rate or (y) solely
in connection with an Exchange (including a Change of Control Exchange) that
coincides with a substantially concurrent public offering or private sale of
Class A Common Stock, the applicable Cash Payment. Any exchange of Exchangeable
Units and Class B Common Stock for Class A Common Stock or the Cash Payment, as
applicable, is defined herein as an “Exchange.” Subject to Section 2.1(a)(ii),
after the First Exchange Time the Member may Exchange Exchangeable Units at any
time and from time to time. Notwithstanding anything to the contrary herein,
neither the Corporation nor the Company shall effectuate a Cash Payment pursuant
to this Section 2.1(a) or (b)Section 2.1(b) unless (A) the Corporation
determines to consummate a private sale or public offering of Class A Common
Stock on, or not later than five (5) Business Days after, the relevant Exchange
Date and (B) the Corporation contributes sufficient proceeds from such private
sale or public offering to the Company for payment by the Company of the
applicable Cash Payment. For the avoidance of doubt, the Company shall have no
obligation to make a Cash Payment that exceeds the cash contributed to the
Company by the Corporation from the Corporation’s offering or sales of Class A
Common Stock referenced earlier in this Section 2.1(a)(i).

(ii) Notwithstanding anything to the contrary contained herein, the Member shall
not be entitled to effectuate an Exchange of Exchangeable Units (and a
corresponding number of shares of Class B Common Stock after taking into account
the Exchange Rate) as set forth in this Section 2.1(a), and the Corporation and
Company shall have the right to refuse to honor any request for such an
Exchange, if at any time the Corporation or the Company determines based on the
advice of counsel that such Exchange (1) would be prohibited by law or
regulation (including, without limitation, the unavailability of a registration
of such Exchange under the Securities Act, or an exemption from the registration
requirements thereof) or (2) would not be permitted under any agreement with the
Corporation, the Company or any of their Subsidiaries to which the Member is
party (including, without limitation, the LLC Agreement). Upon such
determination, the Corporation or the Company (as applicable) shall notify the
Member, which such notice shall include an explanation in reasonable detail as
to the reason that the Exchange has not been honored.

(iii) The Member shall exercise its right to effectuate an Exchange of
Exchangeable Units, and a corresponding number of shares of Class B Common Stock
after taking into account the Exchange Rate, as set forth in this Section 2.1(a)
by delivering to the Company, with a contemporaneous copy delivered to the
Corporation, during normal business hours, (A) a written election of exchange in
respect of the Exchangeable Units to be exchanged substantially in the form of
Exhibit B hereto (an “Exchange Notice”), duly executed by the Member, (B) any

 

4



--------------------------------------------------------------------------------

certificates in the Member’s possession representing such Exchangeable Units,
(C) any stock certificates in the Member’s possession representing such shares
of Class B Common Stock and (D) if the Corporation, the Company or any
exchanging Subsidiary requires the delivery of the certification contemplated by
Section 2.4(b), such certification or written notice from the Member that it is
unable to provide such certification. Unless the Member timely has delivered a
Retraction Notice pursuant to Section 2.1(a)(vi), an Exchange pursuant to this
Section 2.1(a) shall be effected on the fifth Business Day following the
Business Day on which the Corporation and the Company have received the items
specified in clauses (A)-(D) of the first sentence of this Section 2.1(a)(iii)
or such later date that is a Business Day specified in the Exchange Notice (such
Business Day, the “Exchange Date”); provided, that the Company may establish
alternate exchange procedures as necessary in order to facilitate the
establishment by the Member of a trading plan meeting the requirements of Rule
10b5-1 under the Exchange Act. On the Exchange Date, all rights of the Member as
a holder of the Exchangeable Units and shares of Class B Common Stock that are
subject to the Exchange shall cease, and unless the Corporation has elected Cash
Payment, the Member (or its designee) shall be treated for all purposes as
having become the record holder of the shares of Class A Common Stock to be
received by the Member in respect of such Exchange.

(iv) Within two (2) Business Days following the Business Day on which the
Corporation and the Company have received the Exchange Notice, the Corporation
shall give written notice (the “Contribution Notice”) to the Company (with a
copy to the Member) of its intended settlement method; provided that if the
Corporation does not timely deliver a Contribution Notice, the Corporation shall
be deemed to have not elected the Cash Payment method.

(v) The Member may specify, in an applicable Exchange Notice, that the Exchange
is to be contingent (including as to timing) upon the occurrence of any
transaction or event, including the consummation of a purchase by another Person
(whether in a tender or exchange offer, an underwritten offering, Change of
Control transaction or otherwise) of shares of Class A Common Stock or any
merger, consolidation or other business combination.

(vi) Notwithstanding anything herein to the contrary, the Member may withdraw or
amend its Exchange Notice, in whole or in part, at any time prior to 5:00 p.m.
San Diego, California time, on the Business Day immediately prior to the
Exchange Date by giving written notice (a “Retraction Notice”) to the Company
(with a copy to the Corporation) specifying (A) the number of withdrawn
Exchangeable Units (and corresponding number of shares of Class B Common Stock
after taking into account the Exchange Rate), (B) the number of Exchangeable
Units (and corresponding number of shares of Class B Common Stock after taking
into account the Exchange Rate) as to which the Exchange Notice remains in
effect, if any, and (C) if the Member so determines, a new Exchange Date or any
other new or revised information permitted in the Exchange Notice.

(b) Change of Control. In connection with a Change of Control, and subject to
any approval of the Change of Control by the holders of Class A Common Stock and
Class B Common Stock that may be required:

(i) The Corporation shall have the right to require the Member to effectuate an
Exchange of some or all of the Member’s Exchangeable Units, and a corresponding
number of shares of Class B Common Stock after taking into account the Exchange
Rate (in each case, free and clear of all Liens), with the Corporation or, at
the option of the Corporation, with any Subsidiary of the Corporation, in each
case, in exchange for the delivery to the Member (or its designee) of a number
of shares of Class A Common Stock that is equal to the product of the applicable
Exchanged Unit Amount and the Exchange Rate (such Exchange, a “Change of Control

 

5



--------------------------------------------------------------------------------

Exchange”); provided that, if the Corporation requires the Member to Exchange
less than all of its outstanding Exchangeable Units (and corresponding number of
shares of Class B Common Stock after taking into account the Exchange Rate), the
Member’s participation in the required Exchange shall be reduced pro rata based
on ownership of Exchangeable Units. For the avoidance of doubt, any Exchangeable
Units and a corresponding number of shares of Class B Common Stock held by the
Member that are not Exchanged pursuant to a Change of Control Exchange may be
Exchanged by the Member after the Change of Control transaction pursuant to
Section 2.1(a) subject to and in accordance with the terms thereof.

(ii) The election of the Corporation pursuant to this Section 2.1(b) shall be at
the sole discretion of the Corporation upon the approval thereof by a majority
of the Board of Directors of the Corporation.

(iii) Any Exchange pursuant to this Section 2.1(b) shall be effective
immediately prior to the consummation of the Change of Control (and, for the
avoidance of doubt, shall not be effective if such Change of Control is not
consummated) (the “Change of Control Exchange Date”). From and after the Change
of Control Exchange Date, (x) the Exchangeable Units and shares of Class B
Common Stock Exchanged pursuant to this Section 2.1(b) shall be deemed to be
transferred to the Corporation, or the exchanging Subsidiary, as applicable, on
the Change of Control Exchange Date and (y) the Member shall cease to have any
rights with respect to the Exchangeable Units and shares of Class B Common Stock
Exchanged pursuant to this Section 2.1(b) (other than the right to receive
shares of Class A Common Stock pursuant to Section 2.1(b)(i) upon compliance
with its obligations under Section 2.1(c)).

(iv) The Corporation shall provide written notice of an expected Change of
Control to the Member within the earlier of (x) five (5) Business Days following
the execution of the agreement with respect to such Change of Control and
(y) ten (10) Business Days before the proposed date upon which the contemplated
Change of Control is to be effected, indicating in such notice such information
as may reasonably describe the Change of Control transaction, subject to
applicable law, including the date of execution of such agreement or such
proposed effective date, as applicable, the amount and types of consideration to
be paid for Exchangeable Units and shares of Class B Common Stock or shares of
Class A Common Stock, as applicable, in the Change of Control (which
consideration shall be equivalent whether paid for Exchangeable Units and shares
of Class B Common Stock or shares of Class A Common Stock), any election with
respect to types of consideration that a holder of Exchangeable Units and shares
of Class B Common Stock or shares of Class A Common Stock, as applicable, shall
be entitled to make in connection with the Change of Control, the percentage of
total Exchangeable Units and shares of Class B Common Stock or shares of Class A
Common Stock, as applicable, to be transferred to the acquirer by all
shareholders in the Change of Control, and the number of Exchangeable Units and
shares of Class B Common Stock held by the Member that the Corporation intends
to require to be Exchanged for shares of Class A Common Stock in connection with
the Change of Control. The Corporation shall update such notice from time to
time to reflect any material changes to such notice. The Corporation may satisfy
any such notice and update requirements described in the preceding two sentences
by providing such information on a Form 8-K, Schedule TO, Schedule 14D-9,
Preliminary Merger Proxy on Schedule 14A, Definitive Merger Proxy on Schedule
14A or similar form filed with the SEC.

(c) Exchange Procedure on Change of Control Exchange. On or prior to the Change
of Control Exchange Date, the Member shall deliver to the Corporation or the
exchanging Subsidiary, as applicable, with a contemporaneous copy delivered to
the Company, in each case during normal business hours at the principal
executive offices of the Company and the

 

6



--------------------------------------------------------------------------------

Corporation, respectively: (A) an Exchange Notice, duly executed by the Member,
(B) any certificates in the Member’s possession representing all Exchangeable
Units being surrendered by the Member, (C) any stock certificates in the
Member’s possession representing all shares of Class B Common Stock being
surrendered by the Member and (D) if the Corporation, the Company or the
exchanging Subsidiary requires the delivery of the certification contemplated by
Section 2.4(b), such certification or written notice from the Member that it is
unable to provide such certification.

(d) Exchange Consideration. As promptly as practicable on or after the Exchange
Date or Change of Control Exchange Date, as applicable, provided the Member has
satisfied its obligations under Section 2.1(a)(iii) or Section 2.1(c), as
applicable, the Company or the Corporation shall deliver or cause to be
delivered to the Member (or its designee), either certificates or evidence of
book-entry shares representing the number of shares of Class A Common Stock
deliverable upon the applicable Exchange, registered in the name of the Member
(or its designee) or, if the Corporation has so elected, the Cash Payment.
Notwithstanding anything set forth in this Section 2.1(d) to the contrary, to
the extent the Class A Common Stock issued in the exchange will be settled
through the facilities of The Depository Trust Company, the Company or the
Corporation will, upon the written instruction of the Member, deliver the shares
of Class A Common Stock deliverable to the Member through the facilities of The
Depository Trust Company to the account of the participant of The Depository
Trust Company designated by the Member in the Exchange Notice. Upon the Member
exercising its right to Exchange in accordance with Section 2.1(a)(i) or the
occurrence of a Change of Control Exchange, the Company or the Corporation shall
take such actions as (A) may be required to ensure that the Member receives the
shares of Class A Common Stock or the Cash Payment that the Member is entitled
to receive in connection with such Exchange pursuant to this Section 2.1, and
(B) may be reasonably within its control that would cause such Exchange to be
treated for purposes of the Tax Receivable Agreement as an “Exchange” under the
Tax Receivable Agreement.

(e) Legends.

(i) The shares of Class A Common Stock issued upon an Exchange, other than any
such shares issued in an Exchange subject to an effective registration statement
under the Securities Act, shall bear a legend in substantially the following
form:

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(ii) If (A) any shares of Class A Common Stock have been sold pursuant to a
registration statement that has been declared effective by the SEC, (B) all of
the applicable conditions of Rule 144 are met, or (C) the legend (or a portion
thereof) otherwise ceases to be applicable, the Corporation, upon the written
request of the holder thereof, shall promptly provide such holder or its
respective transferees with new certificates (or evidence of book-entry share)
for securities of like tenor not bearing the provisions of the legend with
respect to which the restriction has terminated. In connection therewith, such
holder shall provide the Corporation with such information in its possession as
the Corporation may reasonably request (which may include an opinion of counsel
reasonably acceptable to the Corporation) in connection with the removal of any
such legend.

 

7



--------------------------------------------------------------------------------

(f) Cancellation of Class B Common Stock. Any shares of Class B Common Stock
surrendered in an Exchange shall automatically be deemed cancelled without any
action on the part of any Person, including the Corporation. Any such cancelled
shares of Class B Common Stock shall no longer be outstanding, and all rights
with respect to such shares shall automatically cease and terminate.

(g) Expenses. Subject to any other arrangement or agreement among the Company
and an applicable Member, the Corporation, the Company, any exchanging
Subsidiary and the Member shall bear their own expenses in connection with the
consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that the Corporation shall bear any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, any Exchange; provided, however, that if any shares of Class A Common Stock
are to be delivered in a name other than that of the Member that requested the
Exchange (or The Depository Trust Company or its nominee for the account of a
participant of The Depository Trust Company that will hold the shares for the
account of the Member) or the Cash Payment is to be paid to a Person other than
the Member that requested the Exchange, then the Member or the Person in whose
name such shares are to be delivered or to whom the Cash Payment is to be paid
shall pay to the Corporation the amount of any transfer taxes, stamp taxes or
duties, or other similar taxes in connection with, or arising by reason of, such
Exchange or shall establish to the reasonable satisfaction of the Corporation
that such tax has been paid or is not payable.

(h) Publicly Traded Partnership. Notwithstanding anything to the contrary
herein, if the Manager of the Company, after consultation with its outside legal
counsel and tax advisor, shall determine in good faith that interests in the
Company do not meet the requirements of Treasury Regulation Section 1.7704-1(h)
(or other provisions of those Regulations as determined by the Manager in its
sole discretion), the Company may impose such restrictions on Exchanges as the
Company may reasonably determine to be necessary or advisable so that the
Company is not treated as a “publicly traded partnership” under Section 7704 of
the Code.

Section 2.2 Adjustment.

The Exchange Rate shall be adjusted accordingly if there is: (a) any subdivision
(by any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the shares of Class B Common Stock or Common
Units that is not accompanied by a substantively identical subdivision or
combination of the Class A Common Stock; or (b) any subdivision (by any stock or
unit split, stock or unit dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
or unit split, reclassification, reorganization, recapitalization or otherwise)
of the shares of Class A Common Stock that is not accompanied by a substantively
identical subdivision or combination of the shares of Class B Common Stock or
Common Units. To the extent not reflected in an adjustment to the Exchange Rate,
if there is any reclassification, reorganization, recapitalization or other
similar transaction in which the Class A Common Stock is converted or changed or
exchanged into or for another security, securities or other property, then upon
any subsequent Exchange, the Member shall be entitled to receive the amount of
such security, securities or other property that the Member would have received
if such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split,

 

8



--------------------------------------------------------------------------------

reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Common Stock is converted or
changed or exchanged into or for another security, securities or other property,
this Section 2.2 shall continue to be applicable, mutatis mutandis, with respect
to such security or other property.

Section 2.3 Class A Common Stock to be Issued.

(a) The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
sufficient to effect the conversion of all outstanding Common Units; provided,
however, that nothing contained herein shall be construed to preclude the
Corporation from satisfying its obligations in respect of any such Exchange by
delivery of unencumbered purchased shares of Class A Common Stock (which may or
may not be held in the treasury of the Corporation or any subsidiary thereof).

(b) The Corporation has taken and will take all such steps as may be required to
cause to qualify for exemption under Rule 16b-3(d) or (e), as applicable, under
the Exchange Act, and be exempt for purposes of Section 16(b) under the Exchange
Act, any acquisitions or dispositions of equity securities of the Corporation
(including derivative securities with respect thereto) and any securities that
may be deemed to be equity securities or derivative securities of the
Corporation for such purposes that result from the transactions contemplated by
this Agreement, by each director or officer of the Corporation (including
directors-by-deputization) who may reasonably be expected to be subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such officer or director whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such Person pursuant to
this Agreement).

(c) If any Takeover Law or other similar law or regulation becomes or is deemed
to become applicable to this Agreement or any of the transactions contemplated
hereby, the Corporation shall use its reasonable best efforts to render such law
or regulation inapplicable to all of the foregoing.

(d) The Corporation covenants that all shares of Class A Common Stock issued
upon an Exchange will, upon issuance, be validly issued, fully paid and
non-assessable and not subject to any preemptive right of stockholders of the
Corporation or to any right of first refusal or other right in favor of any
Person.

Section 2.4 Withholding; Certification of Non-Foreign Status.

(a) If the Corporation or the Company shall be required to withhold any amounts
by reason of any federal, state, local or foreign tax rules or regulations in
respect of any Exchange, the Corporation or the Company, as the case may be,
shall be entitled to take such action as it deems appropriate in order to ensure
compliance with such withholding requirements, including, at its option,
withholding shares of Class A Common Stock with a fair market value equal to the
minimum amount of any taxes that the Corporation or the Company, as the case may
be, may be required to withhold with respect to such Exchange. To the extent
that amounts are (or property is) so withheld and paid over to the appropriate
taxing authority, such withheld amounts (or property) shall be treated for all
purposes of this Agreement as having been paid (or delivered) to the Member.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, each of the Corporation and
the Company may, in its discretion, require that the Member deliver to the
Corporation or the Company, as the case may be, a duly completed and executed
IRS Form W-9) prior to an Exchange. In the event the Corporation or the Company
has required delivery of such form but the Member does not provide such form,
the Corporation or the Company, as the case may be, shall nevertheless deliver
or cause to be delivered to the Member the Class A Common Stock or the Cash
Payment in accordance with Section 2.1, but subject to withholding as provided
in Section 2.4(a).

Section 2.5 Tax Treatment.

Unless otherwise required by applicable law, the parties hereto acknowledge and
agree that any Exchange with the Company or the Corporation shall be treated as
a direct exchange between the Corporation and the Member for U.S. federal and
applicable state and local income tax purposes. The parties hereto intend to
treat any Exchange consummated hereunder as a taxable sale of the Exchangeable
Units and Class B Common Stock (if any) by the Member to the Corporation for
U.S. federal and applicable state and local income tax purposes except as
otherwise mutually agreed to in writing by the Member and the Corporation and no
party hereto shall take a position inconsistent with such intended tax treatment
on any tax return, amendment thereof or any other communication with a taxing
authority, in each case unless otherwise required by a “determination” within
the meaning of Section 1313 of the Code.

Section 2.6 Contribution of the Corporation.

In connection with any Exchange between the Member and the Company, the
Corporation shall contribute to the Company the shares of Class A Common Stock
or Cash Payment that the Member is entitled to receive in such Exchange. Unless
the Member has timely delivered a Retraction Notice as provided in
Section 2.1(a)(vi), on the Exchange Date (to be effective immediately prior to
the close of business on the Exchange Date) (i) the Corporation shall make a
capital contribution to the Company (in the form of the shares of Class A Common
Stock or the Cash Payment that the Member is entitled to receive in such
Exchange) required under this Section 2.6, (ii) the Company shall transfer such
shares of Class A Common Stock or Cash Payment to the Member in redemption of
such Member’s Units in the Company, and (iii) in the case of an Exchange for
Class A Common Stock and/or the Cash Payment (as applicable), the Company shall
issue to the Corporation a number of Common Units equal to the Exchanged Unit
Amount surrendered by the Member.

Section 2.7 Distributions.

No Exchange will impair the right of the Member to receive any distribution for
periods ending on or prior to the Exchange Date for such Exchange (but for which
payment had not yet been made with respect to the Exchangeable Units in question
at the time the Exchange is consummated); provided that, for purposes of this
Section 2.7, the Member’s right to receive its pro rata portion of any
distribution by the Company in respect of such periods shall not be deemed
impaired to the extent that the Company has not paid the Corporation its pro
rata portion of such distribution prior to the consummation of the applicable
Exchange.

ARTICLE III

Section 3.1 Representations and Warranties of the Corporation.

The Corporation represents and warrants that (i) it is a corporation duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, (ii) it has all requisite corporate power and authority to enter into
and perform this Agreement and to consummate the transactions contemplated
hereby

 

10



--------------------------------------------------------------------------------

and to deliver the Class A Common Stock in accordance with the terms hereof,
(iii) the execution and delivery of this Agreement by the Corporation and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Corporation,
including all actions necessary to ensure that the acquisition of shares of
Class A Common Stock pursuant to the transactions contemplated hereby, to the
fullest extent of each of the Corporation’s Board of Directors’ power and
authority and to the extent permitted by law, shall not be subject to any
“moratorium,” “control share acquisition,” “business combination,” “fair price”
or other form of anti-takeover laws and regulations of any jurisdiction that may
purport to be applicable to this Agreement or the transactions contemplated
hereby (collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal,
valid and binding obligation of the Corporation enforceable against the
Corporation in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by the
Corporation and the consummation by the Corporation of the transactions
contemplated hereby will not (A) result in a violation of the certificate of
incorporation of the Corporation or the bylaws of the Corporation or
(B) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Corporation is a party, or
(C) based on the representations to be made by the Member pursuant to the
written election in the form of Exhibit B attached hereto in connection with
Exchanges made pursuant to the terms of the Agreement, result in a violation of
any law, rule, regulation, order, judgment or decree applicable to the
Corporation or by which any property or asset of the Corporation is bound or
affected, except with respect to clause (B) or (C) for any conflicts, defaults,
accelerations, terminations, cancellations or violations that would not
reasonably be expected to have a material adverse effect on the Corporation or
its business, financial condition or results of operations.

Section 3.2 Representations and Warranties of the Company.

The Company represents and warrants that (i) it is a limited liability company
duly formed and is existing and in good standing under the laws of the State of
Delaware, (ii) it has all requisite power and authority to enter into and
perform this Agreement and to consummate the transactions contemplated hereby,
(iii) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company, (iv) this
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, (v) it is an entity treated as a partnership for U.S. federal
income tax purposes and is not classified as a “publicly traded partnership” as
defined under Section 7704 of the Code, and (vi) the execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby will not (A) result in a violation of
the certificate of formation of the Company or the LLC Agreement or (B) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (C) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to the Company or by
which any property or asset of the Company is bound or affected, except with
respect to clause (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations that would not reasonably be expected
to have a material adverse effect on the Company or its business, financial
condition or results of operations.

 

11



--------------------------------------------------------------------------------

Section 3.3 Representations and Warranties of the Member.

The Member represents and warrants that (i) it is a limited liability company
duly formed and is existing and in good standing under the laws of the State of
Delaware, (ii) it has all requisite power and authority to enter into and
perform this Agreement and to consummate the transactions contemplated hereby,
(iii) the execution and delivery of this Agreement by the Member and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Member, (iv) this
Agreement constitutes a legal, valid and binding obligation of the Member
enforceable against the Member in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally and (v) the execution, delivery and performance of this
Agreement by the Member and the consummation by the Member of the transactions
contemplated hereby will not (A) result in a violation of the certificate of
formation or limited liability company agreement of the Member or (B) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Member is a party, or (C) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to the Member or by
which any property or asset of the Member is bound or affected, except with
respect to clause (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations that would not in any material respect
result in the unenforceability against the Member of this Agreement.

ARTICLE IV

Section 4.1 Notices.

All notices, demands or other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given or made when (a) delivered personally to the
recipient, (b) delivered by means of electronic mail (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if emailed before 5:00 p.m. San Diego, California time on a Business Day,
and otherwise on the next Business Day, or (c) one (1) Business Day after being
sent to the recipient by reputable overnight courier service (charges prepaid).
Such notices, demands and other communications shall be sent to the address for
such recipient set forth in the Company’s books and records (or below, with
respect to the Corporation), or to such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party.

If to the Company or the Corporation:

Maravai LifeSciences Holdings, Inc.

10770 Wateridge Circle Suite 200

San Diego, CA 92121

Attention: Carl W. Hull

E-mail:

with a copy (which shall not constitute notice to the Company or the
Corporation) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Robert M. Hayward, P.C.; Robert E. Goedert, P.C.

E-mail: robert.hayward@kirkland.com; robert.goedert@kirkland.com

 

12



--------------------------------------------------------------------------------

Section 4.2 Permitted Transferees.

To the extent that the Member (or an applicable Permitted Transferee of the
Member) validly transfers after the date hereof any or all of its Common Units
and corresponding shares of Class B Common Stock after taking into account the
Exchange Rate, to a Permitted Transferee of such Person or to any other Person
in a transaction not in contravention of, and in accordance with, the LLC
Agreement, then the transferee thereof shall have the right to execute and
deliver a joinder to this Agreement, in the form attached hereto as Exhibit C.
Upon execution of any such joinder, such transferee shall, with respect to such
transferred Common Units and shares of Class B Common Stock, be entitled to all
of the rights and bound by each of the obligations applicable to the relevant
transferor hereunder; provided that the transferor shall remain entitled to all
of the rights and bound by each of the obligations with respect to Common Units
and shares of Class B Common Stock that were not so transferred.

Section 4.3 Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or entity or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

Section 4.4 Counterparts.

This Agreement and any amendments may be executed simultaneously in two or more
counterparts and delivered via facsimile or .pdf, each of which shall be deemed
an original and all of which, when taken together, shall constitute one and the
same document. The signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.

Section 4.5 Entire Agreement.

This Agreement together with the LLC Agreement and the Tax Receivables Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and (b) is not intended to confer upon any Person, other than the parties
hereto and their Permitted Transferees, any rights or remedies hereunder.

Section 4.6 Further Assurances.

Each party hereto shall execute, deliver, acknowledge and file such other
documents and take such further actions as may be reasonably requested from time
to time by any other party hereto to give effect to and carry out the
transactions contemplated herein.

Section 4.7 Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

13



--------------------------------------------------------------------------------

Section 4.8 Consent to Jurisdiction.

Each party hereto irrevocably submits to the exclusive jurisdiction of the
United States District Court for the State of Delaware and the state courts of
the State of Delaware for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each party
hereto further agrees that service of any process, summons, notice or document
by United States certified or registered mail (in each such case, prepaid return
receipt requested) to such party’s respective address set forth in the Company’s
books and records or such other address or to the attention of such other person
as the recipient party has specified by prior written notice to the sending
party shall be effective service of process in any action, suit or proceeding in
Delaware with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence. Each party hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the United States District Court for the State of
Delaware or the state courts of the State of Delaware and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in such court has been brought in an
inconvenient forum.

Section 4.9 Waiver of Jury Trial.

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE
PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION
RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT
(INCLUDING THE COMPANY) HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE
PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES
HEREUNDER.

Section 4.10 Amendments.

The provisions of this Agreement may be amended only by the affirmative vote or
written consent of each of (i) the Corporation, (ii) the Company and (iii) the
Member. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 4.11 Assignment.

Neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors, assigns and Permitted Transferees.

Section 4.12 Specific Enforcement.

The parties hereto acknowledge that the remedies at law of the other parties for
a breach or threatened breach of this Agreement would be inadequate and, in
recognition of this fact, any party to this

 

14



--------------------------------------------------------------------------------

Agreement, without posting any bond, and in addition to all other remedies that
may be available, shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available.

[Signature Pages to Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

MARAVAI LIFESCIENCES HOLDINGS, INC. By:  

/s/ Kevin Herde

Name:   Kevin Herde Title:   Chief Financial Officer MARAVAI TOPCO HOLDINGS, LLC
By:  

/s/ Kevin Herde

Name:   Kevin Herde Title:   Chief Financial Officer MARAVAI LIFE SCIENCES
HOLDINGS, LLC By:  

/s/ Kevin Herde

Name:   Kevin Herde Title:   Chief Financial Officer

 

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

Exhibit A

 

     Immediately Following IPO        Number of
Common Units Owned      Number
of Shares of Class B
Common Stock Owned  

Name and Address of Member

        

 

 

    

 

 

 

Maravai Life Science Holdings, LLC

10770 Wateridge Circle Suite 200

San Diego, CA 92121

     168,654,980.79        168,654,980.79  

 

A-1



--------------------------------------------------------------------------------

Exhibit B

[Form of]

Exchange Notice

Maravai LifeSciences Holdings, Inc.

10770 Waterridge Circle Suite 200

San Diego, CA 92121

Attention: [●]

Email: [●]

Reference is hereby made to the Exchange Agreement, dated as of November 19,
2020 (as amended from time to time, the “Exchange Agreement”), by and among
Maravai LifeSciences Holdings, Inc., a Delaware corporation (the “Corporation”),
Maravai Topco Holdings, LLC, a Delaware limited liability company (the
“Company”), and Maravai Life Sciences Holdings, LLC, a Delaware limited
liability company (the “Member”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Exchange Agreement.

The Member hereby transfers to the Corporation (or the Company, if applicable)
effective as of the Exchange Date, the number of Exchangeable Units in Exchange
for either shares of Class A Common Stock to be issued in its name or, at the
option of the Corporation, the Cash Payment payable to the account set forth
below, in accordance with the terms of the Exchange Agreement.

Number of Exchangeable Units to be Exchanged: [●]

Number of shares of Class B Common Stock to be Exchanged: [●]

If the Corporation elects a Cash Payment:

Account Number: [●]

Legal Name of Account Holder: [●]

The Member hereby represents and warrants that (i) it is a limited liability
company duly formed and is existing and in good standing under the laws of the
State of Delaware, (ii) it has all requisite power and authority to enter into
this Exchange Notice and to perform the Member’s obligations hereunder;
(iii) the execution and delivery of this Exchange Notice by the Member and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Member; (iv) this Exchange
Notice constitutes a legal, valid and binding obligation of the Member
enforceable against the Member in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally; (v) the Exchangeable Units and shares of Class B Common Stock
subject to this Exchange Notice are being transferred to the Corporation (or the
Company, if applicable) free and clear of any Liens; (vi) no consent, approval,
authorization, order, registration or qualification of any third party or with
any court or governmental agency or body having jurisdiction over the Member,
the Exchanged Units or shares of Class B Common Stock subject to this Exchange
Notice is required to be obtained by the Member for the transfer of such
Exchanged Units or shares of Class B Common Stock to the Corporation; and
(vii) the Member is either not currently in possession of material non-public
information concerning the Corporation or will not be in possession of such
material non-public information at the time the shares of Class A Common Stock
are sold by the undersigned in any public sale.

The Member hereby irrevocably constitutes and appoints any officer of the
Corporation, the Corporation or the Company as the attorney of the undersigned,
with full power of substitution and

 

B-1



--------------------------------------------------------------------------------

resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer to the Corporation (or the Company, if
applicable) the Exchanged Units and shares of Class B Common Stock subject to
this Exchange Notice and to deliver to the Member the shares of Class A Common
Stock or Cash Payment to be delivered in Exchange therefor.

IN WITNESS WHEREOF, the Member, by authority duly given, has caused this
Exchange Notice to be executed and delivered by the undersigned.

 

MARAVAI LIFE SCIENCES HOLDINGS, LLC

By:  

 

Name:  

 

Title:  

 

Dated:  

 

 

B-2



--------------------------------------------------------------------------------

Exhibit C

[Form of]

Joinder

This Joinder (“Joinder”) is a joinder agreement to the Exchange Agreement, dated
as of November 19, 2020 (as amended from time to time, the “Exchange
Agreement”), by and among Maravai LifeSciences Holdings, Inc., a Delaware
corporation (the “Corporation”), Maravai Topco Holdings, LLC, a Delaware limited
liability company (the “Company”), and Maravai Life Sciences Holdings, LLC, a
Delaware limited liability company (the “Member”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Exchange
Agreement.

The Company and the Corporation and the undersigned agree that all questions
concerning the construction, validity and interpretation of this Joinder shall
be governed by, and construed in accordance with, the law of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule, notwithstanding that public policy in Delaware or any other forum
jurisdiction might indicate that the laws of that or any other jurisdiction
should otherwise apply based on contacts with such state or otherwise. In the
event of any conflict between this Joinder and the Exchange Agreement, the terms
of this Joinder shall control.

The undersigned, having acquired Common Units and shares of Class B Common
Stock, hereby joins and enters into the Exchange Agreement. By signing and
returning this Joinder to the Company and the Corporation, the undersigned
(i) accepts and agrees to be bound by and subject to all of the terms and
conditions of and agreements of the Member contained in the Exchange Agreement,
with all attendant rights, duties and obligations of the Member thereunder and
(ii) makes each of the representations and warranties of the Member set forth in
Section 3.3 of the Exchange Agreement as fully as if such representations and
warranties were set forth herein. The parties to the Exchange Agreement shall
treat the execution and delivery hereof by the undersigned as the execution and
delivery of the Exchange Agreement by the undersigned and, upon receipt of this
Joinder by the Company and the Corporation, the signature of the undersigned set
forth below shall constitute a counterpart signature to the signature page of
the Agreement.

 

[●] Name:  

 

Title:  

 

Dated:  

 

Address for Notice: [●]

 

C-1